DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 03/13/2019.   Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 03/13/2019 have been accepted and considered by the Examiner.	

Allowable Subject Matter
4.	The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-20 are allowable over the prior art of record for at least the following rationale. 
Severyn et al., (Severyn, A., & Moschitti, A. (2015, August). Learning to rank short text pairs with convolutional deep neural networks. In Proceedings of the 38th international ACM SIGIR conference on research and development in information retrieval (pp. 373-382)), hereinafter referred to as SEVERYN, discloses as follows.

    PNG
    media_image1.png
    498
    701
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    551
    908
    media_image2.png
    Greyscale
At best, SEVERYN evidences convolutional neural network architectures comprising see e.g., how “…the input to…sentence model is a sentence s treated as a sequence of words: [w1, .., w|s| ], where each word is drawn from a vocabulary V. Words are represented by distributional vectors w … looked up in a word embeddings matrix W … which is formed by concatenating embeddings of all words in V…lookup operations in W, words are mapped to integer indices 1, . . . , |V |. For each input sentence s we build a sentence matrix S … where each column i represents a word embedding wi at the corresponding position i in a sentence…” “..to learn to capture and compose features of individual words in a given sentence from low-level word embeddings into higher level semantic concepts, the neural network applies a series of transformations to the input sentence matrix S using convolution, nonlinearity and pooling operations…convolution operation ∗ between two vectors s … and f … (called a filter of size m) results in a vector c …wide convolution also guarantees to always yield valid values even when s is shorter than the filter size m… we use wide convolution in our sentence model… to compute the wide convolution it is enough to pad the input sequence with m − 1 zeros from left and right…Each component ci  is the result of computing an element-wise product between a column slice of S and the filter matrix F, which is then flattened and summed producing a single value…a vectorized form of 1d S and F…the output feature map is a matrix C...intuitively, being a more general way to process the input matrix S, where individual filters are applied to each respective dimension, it introduces more parameters to the model and requires a way to reduce the dimensionality of the resulting feature map… apply a folding operation, which sums every two rows element-wise, thus effectively reducing the size of the representation by 2.” (SEVERYN §§ 3.1-3.4, Figs. 1, 2). 
Notwithstanding, SEVERYN’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent Claims 1, 6, 11, and 16. Similarly, dependent Claims 2-5; 7-10; 12-15; and 17-20 further limit allowable independent Claims 1, 6, 11, and 16 correspondingly, and thus said claims are found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Wang et al., (Wang, Y., Zhang, M., & Yang, J. (2017, June). Towards memory-efficient processing-in-memory architecture for convolutional neural networks. In Proceedings of the 18th ACM SIGPLAN/SIGBED Conference on Languages, Compilers, and Tools for Embedded Systems (pp. 81-90)) discloses “…Memolution, a compiler-based memory efficient data allocation strategy for convolutional neural networks on PIM architecture. Memolution offers thread-level 
    PNG
    media_image3.png
    459
    579
    media_image3.png
    Greyscale
parallelism that can fully exploit the computational power of PIM architecture. The objective is to capture the characteristics of neural network applications and present a hardware-independent design to transparently allocate CNN applications onto the underlining hardware resources provided by PIM. We demonstrate the viability of the proposed technique using a variety of realistic convolutional neural network applications. Our extensive evaluations show that, Memolution significantly improves performance and the cache utilization compared to the baseline scheme. (See e.g., Abstract, § 3.3, Fig. 7).  
Please, see for additional references PTO-892.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656